Per Curiam. The Masters’ Report in this matter was filed with this court on October 3, 2005. Pursuant to Ark. R. Civ. P. 53(e)(2), the Intervenors and the State Defendants, and the Arkansas Chamber of Commerce, as amicus curiae, have served written comments and objections to the Report which we have received. Accordingly, we hereby take the matter under advisement, as noted in our per curiam of October 4, 2005. Should the parties wish to do so, they may file simultaneous briefs by Thursday, November 10, 2005. No reply briefs will be allowed. The briefs should only address any objection to the Masters’ Report already made and filed by a party. We will also receive requests by any party wishing to participate in oral arguments to be held Thursday, November 17, 2005. The amicus curiae will not be permitted to participate in oral argument. Special Justice Carol Dalby joins. Imber, J., not participating.